DISMISS and Opinion Filed November 26, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01048-CV

                            IN THE INTEREST OF G.S., A CHILD

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 1-18-0347

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Reichek
         We REINSTATE this appeal.
         Appellant appeals from the trial court’s order terminating her parental rights. By order
dated November 7, 2019, we abated this appeal to allow the trial court to conduct a hearing to
determine why appellant’s brief had not been filed. As appellant has now moved to dismiss this
appeal, such hearing is no longer necessary. Accordingly, we vacate this Court’s November 7th
order.
         We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE

191048F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IN THE INTEREST OF G.S., A CHILD                  On Appeal from the 439th Judicial District
                                                  Court, Rockwall County, Texas
No. 05-19-01048-CV                                Trial Court Cause No. 1-18-0347.
                                                  Opinion delivered by Justice Reichek.
                                                  Justices Schenck and Osborne participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered November 26, 2019




                                            –2–